Citation Nr: 1625835	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  13-30 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to January 2, 2015, for ischemic heart disease (IHD). 

2.  Entitlement to a total disability rating based upon individual unemployability (TIDU) as a result of service-connected disabilities prior to January 2, 2015.


REPRESENTATION

Veteran represented by:	William E. Anderson, Attorney at Law


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to April 1974.

These matters come before the Board of Veterans' Appeals (Board) from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and a September 2011 rating decision by the VA RO in Nashville, Tennessee.  Jurisdiction resides in Nashville, Tennessee.

From the outset, the Board acknowledges that the only appeal specifically certified to the Board by the RO was for TDIU.  See August 2015 VA Form 8.  However, for the reasons discussed below the Board will also be accepting jurisdiction of a claim for entitlement to increased initial rating in excess of 30 percent for service connected IHD.  


REMAND

The Veteran originally filed for service connection for IHD on June 9, 2010.  This claim was granted by way of a December 2010 rating decision.  The Veteran was given a 30 percent disability rating effective June 9, 2010.  Within days of this decision, the Veteran filed a claim for increased compensation based on unemployability as a result of his IHD.  See December 2010 Application for Increased Compensation Based on Unemployability.  

In September 2011, the RO issued a rating decision.  The RO separately decided and denied claims for both entitlement to an initial rating in excess of 30 percent for IHD and TDIU.  The RO also indicated that:

[y]ou filed a claim for individual unemployability, stating you could not work due to you[r] service connected disability of ischemic heart disease.  A claim for individual unemployability is a claim for increase in all your service connected disabilities which are not at schedular maximum or which you state render you unemployable.

The Veteran filed a notice of disagreement in April 2012.  He indicated that he was disagreeing for all issues decided in the September 2011 rating decision.  

In June 2012, the RO sent a letter requesting clarification as to which claims he was specifically appealing, as the rating decision discussed an array of issues.  Importantly, this letter specifically noted each claim that had previously been decided, with the exception of his denial of an increased initial rating.  There was no reference to his IHD.  The Veteran responded by stating that he would only be appealing his TDIU claim.  See June 2012 Correspondence.  Nevertheless, the Board notes that the previous statements in the September 2011 rating decision appear to imply that the TDIU claim and increased rating claim were one and the same.  Thus, it is reasonable to assume that the Veteran believed that in noting disagreement with his TDIU denial he was also noting disagreement with his increased rating denial.

With that said, in October 2013, the RO issued a Statement of the Case (SOC).  The Board acknowledges that this SOC did not explicitly list his claim for increase rating as an issue.  However, in denying his TDIU the RO did fully address whether a rating in excess of 30 percent was warranted under the IHD diagnostic criteria.  Following this denial, the Veteran properly perfected his appeal by submitting a VA Form 9 in October 2013.  This Form 9 fully evidences his desire to continue with his appeal for both TDIU and a general increased rating claim.  In particular, he asserted that his disability makes him unemployable and also addressed why he was entitled to a disability rating of at least 60 percent for IHD.  

It is abundantly clear that since his initial grant of service connection the Veteran has continuously been attempting to obtain an increased rating.  His original claim for TDIU occurred within months of his grant of service connection.  Additionally, he has on countless occasions asserted that his underlying rating for IHD should be increased to 60 percent.  The Board emphasizes that a claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  Moreover, a TDIU claim is simply an alternative method of seeking a total rating when one cannot meet the requirements for a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).  In light of the record, the Board has re-characterized the issues on appeal to reflect that a separate claim for entitlement to an increased initial rating is also on appeal.

Finally, while pending appeal before the Board, the RO issued a separate rating decision in May 2015 increasing the Veteran's IHD rating from 30 to 100 percent, effective January 2, 2015.  The Veteran by way of his attorney has requested an earlier effective date for this grant along with reasserting his claim for TDIU.  See August 2015 Correspondence.  To that point, notwithstanding this grant of a 100 percent rating, the Board does not lose jurisdiction over the issues on appeal.  Rather, a determination still must be made as to the propriety of the Veteran's claim for an increased initial rating and TDIU prior to January 2, 2015.  Fenderson v. West, 12 Vet. App. 119 (1999), see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore the claims currently for consideration before the Board are entitlement to an initial increase rating in excess of 30 percent for IHD prior to January 2, 2015 and entitlement to a TDIU prior to January 2, 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record establishes that further evidentiary development is required.  In January 2015, the Veteran was afforded a VA examination to determine the current severity of his IHD.  On the examination report, the examiner noted that in 2013 the Veteran had surgery to implant a stent into his heart at Morristown Hamblen Healthcare System, a private facility.  These records are not in evidence.  In addition, the most recent VA treatment medical records in evidence are dated in 2012.  Incorporation of this evidence is vital as the Veteran's claims are almost entirely dependent on records indicating the severity of his condition prior to 2015.  As such, a remand is required to obtain all outstanding treatment medical records.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers. 

With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran and his representative should be notified.

The Board is particularly interested in copies of all outstanding VA treatment medical records dated from 2012 to the present.  

The RO must attempt to locate treatment medical records from "Morristown Hamblen."  Special attention is directed to the January 2015 VA examiner's notation that the Veteran had a stent placed at Morristown Hamblen in 2013.

2. After completing the above action and any other development deemed appropriate, the Veteran's claims should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




